Day, J.
Prom the petition it' appears that the bargain of sale was made July 8th, 1871. The petition does not show 1 s\u5ofper-tv^wiieifoon-.ciitionai. whefithe debt to Redenbaugh, on account of which the attachment was levied upon the property in controversy, was contracted; but the argument .seems to concede that it was contracted subsequently to the act of the 14th General Assembly, Code of 1873; Section 1922. -This Section is as follows: “No sale, contract, or lease, wherein *116the transfer of title or ownership of personal property is made to depend upon any condition, shall be valid against any creditor or purchaser of the vendee, or lessee in actual possession obtained in pursuance thereof, without notice, unless the same be in writing, executed by the vendor or lessor, acknowledged and recorded as chattel mortgages.” The question involved is this: Where a conditional sale of personal property was made prior to the enactment of the above section, is it necessary that the writing above named should be executed, acknowledged and recorded by the vendor, in order that the contract may be valid against a creditor or purchaser without notice, becoming such after the passage of this statute? It may be conceded that no constitutional provision would be violated by requiring the vendor to execute, acknowledge and record a paper showing the conditional nature of a sale before made, in order to the enforcement of the same against subsequent creditors and purchasers. But the above statute does not contain any such requirement. It provides that the sale shall be in writing, executed by the vendor, acknowledged and recorded. Now whilst the vendor might execute, acknowledge and record a writing, showing that he had, on a previous day, made a conditional sale of personal property, he could not by such writing make sale of property which had long befoi’e been sold. It is impossible, therefore, to comply with the provisions of this statute, where the personal property to which it is sought to apply its requirements was sold long prior to the passage of the law. But, if the statute in its terms applies to a sale made before its passage,'and such sale in the nature of things cannot be made in writing, having already been made without writing, and the statute does not provide for the filing of a paper showing the conditional nature of a sale previously made, then, as to such sale the statute must be unconstitutional, because it would impair the obligation of a contract.
Besides a statute will not be construed to be retrospective, unless the intention of the legislature to make it so is clearly 2. constiiu-ren-o|pecUve: statute. expressed. Bartruff v. Remey, 15 Iowa, 257. It seems to BS no such intention can fairly be deduced from the statute in question. Certainly *117no sucb intention is clearly expressed on tbe face of the enactment.
We think the court erred in sustaining the demurrer.
Reversed.